Citation Nr: 0533655	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  95-02 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Louisville, Kentucky, Department of Veterans' Affairs (VA), 
Regional Office (RO), which awarded service connection for 
PTSD, assigning it a 10 percent disability evaluation 
effective October 21, 1992, the date of the veteran's claim 
for service connection.  In September 1995, the RO issued a 
rating action which proposed to sever entitlement to service 
connection for PTSD.  A November 1995 rating action severed 
service connection for PTSD, effective February 1, 1996.  In 
February 2000, the Board remanded the issue of whether the 
severance of PTSD was proper, finding that the veteran had 
submitted a timely notice of disagreement with the severance.  
In July 2001, the Board dismissed the appeal concerning the 
propriety of the severance, finding that the veteran had 
failed to submit a timely substantive appeal.  The veteran 
continued to challenge the severance of service connection  
and in September 2002, the RO issued a decision which found 
clear and unmistakable error in the November 1995 decision 
which had severed service connection.  This rating action 
restored entitlement to service connection for PTSD, 
assigning a 10 percent disability evaluation from February 1, 
1996.  In October 2003, the Board remanded this case for 
additional evidentiary development.


FINDINGS OF FACT

1.  From October 21, 1992 (the date of the claim for service 
connection) to October 7, 1996 (the date of the amendments to 
the regulations governing the evaluation of mental 
disorders), the veteran's PTSD was manifested by mild 
symptoms, to include a mostly euthymic mood, a cooperative 
attitude, no anxiety or psychological distress when 
discussing Vietnam, no evidence of agitation, anxiety, 
irritability or hostility, normal orientation, and logical 
and goal directed thought processes; it was not productive of 
more than mild social and industrial impairment.

2.  From November 7, 1996 to June 5, 2005, the PTSD was 
manifested by normal concentration, logical and goal directed 
thought processes, a mildly dysphoric affect, and a fairly 
good mood; some depression was also noted but it was 
primarily situational in nature as it was attributed to the 
death of the veteran's son; his PTSD was not productive of 
more than mild social and industrial impairment.

3.  From June 6, 2005, the PTSD has been manifested by normal 
speech, an anxious affect, logical and coherent thought 
processes, occasional auditory hallucinations unrelated to 
service, some emotional numbing, avoidance of Vietnam 
reminders, and some avoidance of social situations; it is not 
productive of more than definite or moderately large 
impairment, nor is it manifested by more than occupational 
and social inadaptability with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  From October 21, 1992 to November 7, 1996, the criteria 
for an evaluation in excess of 10 percent for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (2005), 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.132, Diagnostic 
Code (DC) 9411 (1996).

2.  From November 7, 1996 to June 5, 2005, the criteria for 
an evaluation in excess of 10 percent for the service-
connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.132, DC 9411 (1996) and 
4.130, DC 9411 (2005).

3.  From June 6, 2005, the criteria for an evaluation of 30 
percent, but no more than 30 percent, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.132, DC 9411 (1996) and 4.130, 
DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for PTSD on October 21, 
1992.  The rating action issued in November 1994 had granted 
service connection, assigning it a 10 percent disability 
evaluation.        After that rating action was issued, the 
AOJ provided notice in February 2004 to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  The August 2005 Supplemental 
statement of the case (SSOC) included the provisions of 
38 C.F.R. § 3.159, the regulation that implemented the VCAA.  
This include the "fourth element" of the notice, that is, 
that he should submit any evidence relevant to his claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The veteran 
was requested to provide information about his treatment; 
these records were obtained by the RO and associated with the 
claims folder  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has made sufficient attempts to 
obtain the veteran's service medical records and any post-
service medical evidence identified by him.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran was afforded several VA psychiatric 
examinations in conjunction with his claim, which were 
thorough in nature and, when considered with the outpatient 
clinic records in the claims file, contain adequate findings 
upon which to rate the veteran's PTSD during the entire 
period of time in question.  That is, the relevant evidence 
of record is sufficient to resolve this appeal.  There is no 
duty to provide another examination or medical opinion.  Id.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  



Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for mental disorders were amended 
effective November 7, 1996, during the pendency of this 
appeal.  The veteran was afforded notice of these changes in 
the September 2002 rating action.  Therefore, the Board may 
proceed with a decision on the merits of the claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 2002). 

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2005).

A GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

The relevant evidence of record includes the report of a VA 
examination conducted in September 1993.  At the time of this 
examination, the veteran was serving a 15 year sentence for 
manslaughter (while intoxicated, he had accidently shot and 
killed his younger son).  He described having distressing 
recollections and nightmares once or twice a week.  He said 
that he avoided reminders, was estranged from others, had 
erratic sleep, anger outbursts and a startle response.  A 
history of alcohol and drug abuse was noted.  The mental 
status examination found that he was alert and oriented, with 
an intact memory.  He described his mood as not good, but his 
affect seemed quite euthymic.  He was pleasant, relaxed and 
cooperative.  He displayed absolutely no anxiety or 
psychological distress when discussing Vietnam.  His speech 
was normal.  The diagnosis was mild PTSD.  An addendum was 
made to this examination in December 1993, after 
psychological testing.  The psychological testing had shown 
that he met the diagnostic criteria for PTSD, but the 
psychologist agreed that his past work interference had been 
caused by his alcoholism.  His primary diagnosis was 
alcoholism with mild PTSD.

The veteran was re-examined by VA in June 1995.  His long 
history of alcohol and drug abuse was again noted.  He stated 
that he did not understand why he had been sent for another 
VA examination.  He described a long history of anger and 
fighting.  The mental status examination noted that his 
speech was normal.  He was very vague about issues that might 
discredit him.  He did not display any agitation, anger, 
irritability, or hostility.  He was not distracted or 
hypervigilant.  There did not appear to be any emotional 
lability, although he did lose emotional control during the 
interview.  He described his mood as "pretty good" and his 
affect was reasonable with no lability or tears.  There was 
no evidence of suicidal or homicidal ideation.  He was 
somewhat guarded in his responses but his answers were not 
overtly paranoid.  His thought processes were reasonably 
reality based.  His intelligence seemed somewhat below 
average and his cognitive functioning was somewhat slowed.  
He was oriented in three spheres.  His concentration was 
somewhat limited and his memory was difficult to assess given 
his vagueness.  The Axis I diagnoses were alcohol abuse, 
cocaine abuse, and polysubstance abuse, all in remission 
while in prison.  The Axis II diagnosis was personality 
disorder, not otherwise specified with antisocial personality 
traits.  The examiner expressed the opinion that the veteran 
did not have PTSD and that any stress that he was under was 
related to the killing of his son.  In addition, it was felt 
that his dysphoric mood was more likely related to his 
substance abuse and not to PTSD.

From 2002 to 2004, the veteran was treated by VA on an 
outpatient basis.  He was first seen on April 18, 2002.  He 
indicated that he was no longer working due to his ill 
health.  He indicated that he now had more time to dwell on 
the death of his son.  He stated that he felt depressed, 
guilty, and ashamed.  Immediately after the death of his son, 
he had attempted suicide by taking an overdose of pills.  
Since that time, he has had no suicidal plan.  The mental 
status examination noted that he was cooperative, alert, and 
oriented in four spheres.  He had limited eye contact and his 
rate of speech was somewhat slowed.  His mood was 
"depressed" and he appeared dysphoric during the interview.  
He had good attention and concentration, and his thought 
processes were relevant and coherent.  He denied any 
hallucinations or delusions.  The assessment noted that he 
had significant difficulty coping with the guilt, shame, and 
depression related to the accidental killing of his son.  The 
Axis I diagnosis was depressive disorder, not otherwise 
specified, and chronic bereavement.  A GAF Score of 50 to 55 
was assigned but the only diagnosis noted at this time was 
depression secondary to the accidental death of the veteran's 
son.  By June 13, 2002, he noted that his depression was 
somewhat better, although he still felt grief and shame.  He 
stated that he had begun to garden to help cope with his 
depression.  On August 13, 2002, he stated his belief that he 
would always feel guilt and grief, but he indicated that he 
could deal with it better now.  He no longer felt that he 
required individual therapy, although he would continue with 
his medications.  On June 20, 2003, his affect was euthymic, 
and he was without psychosis or suicidal or homicidal 
ideation.  He denied any excessive PTSD symptoms.  On 
September 23, 2003, he was noted to have mild PTSD with 
depressive symptoms.  His affect was mildly dysphoric.  On 
April 25, 2004, his speech was normal.  His thought processes 
were logical and goal directed, and his mood was described as 
"pretty good."  His affect was mildly dysphoric.  The 
diagnosis was dysthymia with some PTSD symptoms.  On October 
7, 2004, he stated that, due to the political climate, he was 
having more PTSD symptoms.  His speech was normal and his 
thought processes were logical and goal directed.  His affect 
was moderately dysphoric.

The veteran was afforded another VA examination on June 6, 
2005.  He stated that he had trouble sleeping, with waking 
through the night, nightmares, and intrusive memories.  He 
stated that he had intrusive memories three to four times a 
month.  He denied flashbacks.  The veteran indicated that he 
sometimes heard a voice calling his name, but this was 
unrelated to Vietnam.  He denied visual hallucination.  
Minimal stress would cause him to get upset and irritable.  
He was anxious and worried about the past and the future.  He 
avoided talking about Vietnam.  The mental status examination 
found the veteran to be cooperative and reasonable in his 
responses to questions (he did not appear to minimizing or 
exaggerating his symptoms).  His speech was normal and his 
affect was anxious at times, though appropriate to the 
content discussed.  His thoughts were logical and coherent.  
He stated that he had difficulties getting close to people, 
that he had some emotional numbing, and that he avoided 
reminders of the war.  He displayed no unusual fears or 
suspicions, although he tended to avoid social situations and 
public places.  His affect displayed a fair range, although 
it was somewhat dysphoric, particularly in relation to the 
accidental death of his son.  He showed some symptoms of 
depression.  He was oriented in three spheres and his memory 
was intact.  Attention and concentration were fair.  The Axis 
I diagnoses were PTSD and grief reaction.  He had a moderate 
to severe level of psychosocial stress with the death of his 
son.  A GAF Score of 50 to 55 was assigned, noting that the 
highest rating over the past year was 60.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between October 
21, 1992 and November 6, 1996 is not warranted under the 
criteria then in effect.  There is no indication during this 
time period that the veteran's service-connected PTSD caused 
more than mild impairment, either socially or industrially.  
The evidence during this time frame showed that the veteran 
was having some depression secondary to the death of his son; 
however, his PTSD symptoms, if present at all, were described 
as mild in nature.  Significantly, the September 1993 VA 
examination had noted absolutely no distress on the veteran's 
part when he was discussing Vietnam, and the mental status 
evaluations performed during this examination and the 
examinations conducted in December 1993 and June 1995 showed 
very little PTSD symptomatology.  There was no indication of 
nightmares, flashbacks, intrusive recollections of 
distressing Vietnam-related events, a startle response, or 
avoidance behaviors.  In fact, the June 1995 examiner did not 
believe that the veteran even had PTSD.  The above findings 
are not consistent with more than mild social and industrial 
impairment; they do not more nearly approximate definite or 
moderately large social and industrial impairment, within the 
meaning of the cited legal authority.  

The Board also finds that an evaluation in excess of 10 
percent is not warranted, under either the old or the new 
rating criteria, between November 7, 1996 and June 5, 2005.  
There is no evidence of any treatment between November 7, 
1996 and his initial psychological evaluation in April 2002.  
As a consequence, there is no objective evidence that would 
indicate that his condition had worsened between November 7, 
1996 and April 2002.  The treatment records developed from 
2002 to 2004 also do not support the assignment of an 
evaluation in excess of 10 percent.  Definite or moderately 
large impairment by PTSD symptoms was not noted.  Nor was 
there any suggestion that PTSD symptoms had resulted in 
anxiety, suspiciousness, panic attacks, a chronic sleep 
impairment or mild memory loss.  While the veteran was 
suffering from some depression, this was related to the death 
of his son, and not to his service-connected PTSD.  The GAF 
score of 50 to 55 in April 2002 was attributed to this 
situational depression; PTSD was not even noted when the 
latter GAF score was assigned.  In June 2003, the veteran 
himself had denied having any excessive PTSD symptoms.  He 
was usually diagnosed with depression related to the death of 
his son; when PTSD was diagnosed, it was described as mild.  
Therefore, the Board must conclude that the evidence does not 
support an evaluation in excess of 10 percent from November 
7, 1996 to June 5, 2005.

The Board is able to find support for a grant of a 30 percent 
evaluation for the veteran's PTSD from June 6, 2005, the date 
of the most recent VA psychiatric examination.  This latter 
evaluation indicated that the veteran's PTSD symptoms had 
worsened.  He was now experiencing nightmares and intrusive 
thoughts.  He displayed emotional numbing and avoidance of 
war reminders.  He avoided contact with others and minimal 
stress would cause him to become upset and irritable.  His 
diagnosed PTSD was assigned a GAF Score of 50 to 55, with the 
highest score of 60 over the past year, which is consistent 
with increased impairment.  However, the Board does not find 
that a 50 percent evaluation is justified at this time.  The 
veteran has not displayed such symptoms as a flattened affect 
(his affect was somewhat dysphoric but not flattened), 
circumstantial, circumlocutory, or stereotyped speech (his 
speech has been normal), panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory (his memory was intact), impaired judgment (his was 
fair), impaired abstract thinking (his was not), or 
disturbances of mood or motivation.  

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, in addition to the lack of symptoms 
suggestive of a higher rating, there are very few abnormal 
objective findings or comments from clinicians to indicate 
that the overall disability picture is consistent with or 
more nearly approximates considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.  Therefore, the Board finds 
that the evidence supports the grant of a 30 percent 
disability evaluation, but no more, from June 6, 2005.

In conclusion, it is found that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
a 10 percent for the service-connected PTSD from October 21, 
1992 to June 5, 2005 but, after the resolution of any doubt 
in the veteran's favor, supports the grant of a 30 percent 
evaluation from June 6, 2005.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
PTSD, from October 21, 1992 to November 6, 1996, is denied.

Entitlement to an evaluation in excess of 10 percent for 
PTSD, from November 7, to June 5, 2005, is denied.

Entitlement to a 30 percent evaluation for PTSD from June 6, 
2005 is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


